Citation Nr: 0503201	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  97-29 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for headaches.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from March 1958 to March 1966 
and from January 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeals are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  

Review of the claims folder fails to reveal notice from the 
RO to the appellant that complies with VCAA requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  There is no evidence 
in the claims folder that the appellant has received a VCAA 
letter regarding what constitutes new and material evidence 
necessary to reopen a claim for service connection for 
headaches.  Therefore, a remand to the RO is required in 
order to correct this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  With regards to the 
veteran's claim for service connection for chronic 
obstructive pulmonary disease (COPD), the Board notes that 
there are conflicting opinions in the record.  Due to the 
conflicting medical opinions of record the Board finds that 
an additional examination would be helpful in the 
adjudication of the claim.

The February 2001 respiratory examiner provided a final 
diagnosis of "severe obstructive pulmonary disease with 
bullous emphysema, currently under treatment, not related to 
conditions occurred while in military service."  Moreover, 
the examiner specifically discounted dioxin exposure as a 
direct cause due to the absence of malignancy.  

The veteran also presented for an examination in June 2002, 
wherein, the examiner solely provided an assessment of COPD 
and a statement that the veteran's smoking history was 
relatively benign.  The examiner was asked to clarify his 
diagnosis and in a March 2003 addendum he asserted that COPD 
can occur with exposure to a variety of agents; "however, I 
am unaware of any relationships to Agent Orange.  Hence I 
believe this patient's situation is at best idiopathic or 
perhaps related to his tobacco exposure."  However, the 
examiner continued, "note that the tobacco exposure was 
relatively minimal and not expected to cause a degree of 
impairment as seen in this patient."  Due to the ambiguity 
in the aforementioned statements, the Board finds that an 
additional medical opinion would be helpful in the 
adjudication of the claim.

With regards, to the veteran's claim for service connection 
for a seizure disorder, it is contended that such seizures 
may be related to the veteran's headaches.  Accordingly, this 
matter is deferred at this time.

Accordingly, the case is REMANDED for the following action:

1. The RO should take the appropriate 
steps to comply with notifying the 
appellant of the requirements of the 
VCAA, to include notifying the appellant 
of any information or lay or medical 
evidence not previously provided that is 
necessary to reopen a claim with new and 
material evidence for service connection 
for headaches and of what information the 
appellant should provide and what 
information VA will attempt to obtain on 
her behalf.  It should allow the 
appropriate opportunity for response.

2.  Thereafter, the RO must then review 
the claims file and ensure that all VCAA 
notice obligations have been satisfied, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, and any other applicable legal 
precedent.

3.  As to issue of service connection for 
COPD the RO should arrange for the 
veteran to be examined by an appropriate 
medical specialist.   A copy of this 
remand should be made available to the 
reviewer.

The VA examiner should provide opinions 
on the nature and etiology of current 
COPD.  Relevant portions of the claims 
file should be reviewed in conjunction 
with the examination.  A written 
rationale must be provided for all 
opinions.  The following questions should 
be addressed:
 
i) What is the most likely etiology 
of the veteran's COPD?
ii) What is the most likely date of 
onset of the veteran's COPD?  
ii) Is it at least as likely as not 
that the veteran's COPD is 
etiologically related to any injury 
or disease in service, including 
exposure to chemicals or herbicides, 
specifically Agent Orange?  

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




